                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION


 UNITED STATES OF AMERICA,                              CR-11-61-GF-BMM

          Plaintiff,

    vs.
                                               ORDER ADOPTING FINDINGS AND
 PRESTON KEITH JACKSON,                            RECOMMENDATIONS

          Defendant.



      United States Magistrate Judge John Johnston conducted a revocation

hearing in this matter on February 26, 2019. (Doc. 34.) The United States accused

Defendant Preston Keith Jackson of violating his conditions of supervised release

by: 1) failing to report to the probation office within 72 hours of being released

from the custody of the Bureau of Prisons and 2) failing to notify the probation

officer of a change in residence. (Doc. 31 at 1-2.) Jackson admitted to both

violations of his supervised release. (Doc. 39 at 2.)

      Judge Johnston entered Findings and Recommendations on February 27,

2019. (Doc. 38.) Judge Johnston subsequently entered Amended Findings and

Recommendations on February 28, 2019. (Doc. 39.) Judge Johnston recommended

that the Court revoke Jackson’s supervised release. Id. at 3. Judge Johnston

                                          1
recommended that the Court commit Jackson to the custody of the Bureau of

Prisons for period time served with 35 months of supervised release to follow. Id.

      Jackson waived his right to object to Judge Johnston’s Findings and

Recommendations. Id. at 3-4. The Government did not file an objection. The Court

will review Judge Johnston’s Findings and Recommendations for clear error. See

McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313

(9th Cir. 1981). The Court finds no clear error in Judge Johnston’s Findings and

Recommendations. Jackson’s violations represent a serious breach of the Court’s

trust. A custodial sentence of time served with 35 months of supervised release to

follow, is a sufficient, but not greater than necessary sentence.

      IT IS ORDERED that Judge Johnston’s Amended Findings and

Recommendations (Doc. 39) is ADOPTED IN FULL.

      IT IS FURTHER ORDERED that Defendant Preston Keith Jackson is

sentenced to a period of custody of time served follow by 35 months of supervised

release.

      DATED this 1st day of March, 2019.




                                           2
